Citation Nr: 0831125	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disorder, a bladder 
disorder, and benign prostatic hypertrophy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.           

In this matter, the veteran claims entitlement to benefits 
from additional disability allegedly incurred as a result of 
VA medical treatment.  His claims are filed under 38 U.S.C.A. 
§ 1151 (2002).  This statute addresses claims for benefits 
for additional disability arising out of VA hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation.  Under this authority, VA shall 
pay benefits to beneficiaries in the same manner as if the 
additional disability were service-connected.  See 
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2007). 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
January and October 1995 of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Fort Snelling (St. Paul), Minnesota.      

The Board initially denied the claims on appeal here in a 
January 1999 decision, which the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  

During the pendency of the appeal, the president signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  In 
sum, this change in law entitled the veteran to a 
readjudication of the Board's January 1999 decision.  

In response, the Board remanded this matter to the RO on two 
occasions, in January 2004 and November 2005.  In each 
remand, the Board directed the RO to comply with the VCAA by 
providing proper notification to the veteran, and by 
providing proper VA medical examination and opinion (See Part 
I below).  

Following the RO's response to the November 2005 remand, the 
Board found additional development necessary here.  The Board 
sought, and received in April 2007, medical opinions from 
specialists with the Veterans Health Administration (VHA 
opinions).  As the veteran requested additional review of 
these opinions by the agency of original jurisdiction, the 
Board again remanded this matter in October 2007.  


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that VA treatment did not cause increased or 
additional disability to the veteran's heart disorder.  

2.	The preponderance of the medical evidence of record 
indicates that VA treatment did not cause increased or 
additional disability to the veteran's bladder disorder.  

3.	The preponderance of the medical evidence of record 
indicates that VA treatment did not cause increased or 
additional disability to the veteran's prostate disorder.  


CONCLUSION OF LAW

The criteria for compensation benefits for increased or 
additional disability of the heart, bladder, and prostate, 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to VA medical treatment, have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for heart, bladder, and prostate disorders 
he claims relate to VA medical treatment.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the veteran with a notification letter in 
December 2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
this letter, VA informed the veteran of the evidence needed 
to substantiate the claims.  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes deficiencies with VCAA notification, however. 

VA did not provide notification to the veteran prior to the 
initial adverse adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And VA has not notified the veteran regarding 
effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely and 
incomplete notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  

First, this matter has been pending since the veteran's 
notices of disagreement with the 1994 and 1995 rating 
decisions on appeal here.  As is clear from the many 
statements from the veteran and his representatives, the 
veteran clearly understands the various aspects of an 1151 
claim, to include what evidence is necessary to support such 
a claim.  The late notice here has not prejudiced him.  
Second, the veteran's 1151 claims have been readjudicated 
several times since the 1994 and 1995 decisions.  Most 
recently, the claims were readjudicated in a January 2008 
Supplemental Statement of the Case, following the December 
2005 notice letter that informed the veteran of the elements 
and evidentiary requirements involved in claims filed under 
38 U.S.C.A. § 1151.  Third, as will be further detailed 
below, the Board will deny the veteran's claims.  No 
effective date will be assigned here therefore.  So the fact 
that the notice letter did not mention effective dates is 
immaterial here.  

In short, the Board finds the shortcomings regarding the 
December 2005 letter to be harmless error in this matter.  
See Sanders, supra.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA provided the veteran with medical 
examinations to support his claims.  And VA sought and 
obtained the VHA opinions noted earlier.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Veteran's 1151 Claims

In August 1994, the veteran claimed under 38 U.S.C.A. § 1151 
that VA medical treatment caused him additional heart 
disability.  In February 1995, he claimed that VA medical 
treatment caused him additional bladder and prostate 
disability.  

The medical evidence shows that VA has treated the veteran 
for a heart disorder since October 1984.  That month, while 
treating the veteran for a knee disorder, it was discovered 
that the veteran had an atrial fibrillation/flutter.  

The record shows that VA treatment for atrial 
fibrillation/flutter has included prescription of medication 
and periodic examination, which repeatedly indicated a normal 
heart except for the atrial fibrillation.  The record also 
indicates that the veteran received private medical treatment 
for this disorder.    

With regard to the 1151 claim for additional heart disorder, 
the veteran contends, most coherently in a statement received 
in February 1989, that during his 1984 VA treatment for 
atrial fibrillation, VA erred by prescribing him the wrong 
medication, and by not adequately treating him with 
"preventative action" to reduce the high heart rate 
associated with the atrial fibrillation.  He stated that he 
subsequently visited with a private physician who told him 
that his chances for stroke or cardiac arrest were high given 
his heart rate.  And the veteran stated that, after taking 
different medication prescribed by the private physician, his 
pulse rate returned to normal.      

Regarding the veteran's bladder and prostate, the medical 
evidence shows that VA noted bladder and prostate disorders 
in May 1990.  Private medical evidence dated in September 
1994 indicates that the veteran had benign prostatic 
hypertrophy with bladder neck obstruction.  Later, in 
December 1994, the veteran underwent a cystoscopy and 
prostate surgery via transurethral resection of the prostate 
(TURP) due to high residual urine, severe cystitis, and 
changes in the bladder due to obstruction.  Private medical 
evidence shows additional treatment in February and July 1995 
for benign prostatic hypertrophy with bladder neck 
obstruction.    

With regard to his 1151 claim for additional bladder and 
prostate disorders, the veteran contends that in 1990, VA, 
despite administering a cystoscopy, did not inform the 
veteran of any prostate and bladder problem.  He states that 
only in 1994, after seeing private physicians, did he find 
out about the disorders, and receive treatment for the 
disorders.  He also states that his private physicians stated 
that he had a urinary infection, chronic prostate disorder, 
and permanent bladder damage.  And he states that he 
contracted germs from the VA cystoctomy he underwent in 1990 
which caused him to incur a virus.  In effect, the veteran 
maintains that the alleged permanent damage resulted from 
VA's inaction in 1990, and VA's unsterile equipment.    

In a VA Form 646, the veteran's representative argues that 
the veteran's 1151 claims here have merit "based on the 
prescription of Ditropan alone."  As the representative 
noted, VA medical personnel prescribed the veteran Ditropan 
in 1990 when treating his bladder obstruction.  The 
representative argues, and cites the Physician's Desk 
Reference in doing so, that Ditropan may aggravate symptoms 
related to cardiac, prostate, and urinary disorders.   

	Law and Regulations 

During the pendency of this appeal pertinent laws and 
regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation ... 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151.  

In 1991, the Court invalidated 38 C.F.R. § 3.358(a)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary Consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

As the veteran filed his 1151 claims prior to October 1997, 
the older code provisions apply in this matter.  

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993) (although claims for 38 
U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication).

	


Analysis 

In this matter, the medical evidence demonstrates that the 
veteran has current heart and prostate disorders.  On the 
question of whether the veteran has a current bladder 
disorder, the Board finds the evidence mixed, but 
nevertheless grants the veteran the benefit of the doubt, 
ultimately finding the record in support of his claim to 
having a current bladder disorder.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The veteran's 1151 claims must fail, however.  No medical 
evidence demonstrates that VA medical treatment caused him 
increased or additional heart, bladder, or prostate 
disabilities.  See Boeck, supra.  

Volumes of medical evidence of record, dated as early as the 
1980s, indicate a history heart, bladder, and prostate 
disorders.  Most recently, these disorders were addressed in 
private medical examinations the veteran underwent in 2004 
and 2005.  




	Heart

Regarding the veteran's heart:  In December 2004 examination 
reports, a private physician, who examined the veteran in 
2002 and 2004, stated that the veteran had chronic idiopathic 
atrial fibrillation and minimal valvular disease.  In a 
December 2005 letter, this same physician confirmed those 
reports.  In an April 2007 VHA opinion, a cardiologist notes 
atrial fibrillation/flutter as a chronic heart disorder since 
the 1980s.  And, the veteran has been service-connected for 
atrial fibrillation, as secondary to service-connected 
residuals of rheumatic fever, since August 1999.  See 
38 U.S.C.A. 1110 (2002); 38 C.F.R. § 3.303 (2007).  The 
evidence therefore shows that the veteran has a current heart 
disorder.  But this disorder cannot be characterized as an 
increased or additional disorder as a result of VA medical 
treatment.  38 U.S.C.A. § 1151.  The private physician who 
conducted the 2004 examination commented on this issue, as 
did the April 2007 VHA examiner.    

The private physician who examined the veteran in December 
2004, and rendered the December 2005 letter commenting on the 
veteran's heart, related the veteran's idiopathic atrial 
fibrillation to his hypertension and age.  And the VA 
cardiologist stated in his April 2007 VHA opinion that VA 
medical treatment did not cause the veteran worsened atrial 
fibrillation.  This physician stated, moreover, that no 
evidence indicates that VA treatment deviated from the 
standard of care.  

The Board notes that, in response to the VHA opinion, the 
veteran admitted in June 2007 that his heart disorder was not 
"worsened" by VA treatment.  Rather, he states that his 
claim is based on the assertion that the lack of proper care 
from VA placed him in a position of risk.    

	Bladder and Prostate 

Regarding the veteran's bladder and prostate:  November 1994 
private medical records indicated bladder obstruction.  In 
1995 and 1999, the veteran underwent prostate surgery via 
TURP.  The preoperative diagnosis to the 1999 TURP was BPH 
with bladder neck obstruction, history of previous laser 
incision of the prostate.  In January 2005, a private 
physician noted symptoms from December 2004 to January 2005 
which indicated possible urinary infection and prostatitis.  
And an April 2007 VHA examiner, a urologist who stated that 
the veteran's failure to attend follow-up medical 
appointments created a lack of clarity regarding bladder and 
prostate disorders, nevertheless noted a history of bladder 
and prostate troubles.  

So, giving the veteran the benefit of the doubt, the Board 
finds that the evidence does not preponderate against his 
claim to having current prostate and bladder disorders.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

But neither of these disorders can be characterized as an 
increased or additional disorder as a result of VA medical 
treatment.

The private physician who conducted the December 2004 to 
January 2005 examinations (a urologist) commented on this 
issue in a December 2005 letter, as did the April 2007 VHA 
examiner.    

In a December 2005 letter, the private urologist stated that 
it was very unlikely that the prescription of Ditropan 
(pursuant to VA treatment) caused any permanent damage to the 
bladder or prostate.  And in April 2007, the VA urologist 
stated in his VHA opinion that it is not likely that any 
additional bladder or prostate disability resulted from VA 
care.  He stated that no evidence supported the veteran's 
claims that he incurred infection from VA treatment.  He 
stated that, contrary to the veteran's claims, the veteran 
declined follow-up treatment due to alleviated symptoms as a 
result of treatment with Ditropan.  And he added that VA care 
fell within the standard of care.  38 U.S.C.A. § 1151.  

The VHA opinions and the private reports and letters dated in 
December 2004, January 2005, and December 2005 are the only 
medical opinions of record directly addressing the core 
issues in this matter - i.e., whether VA medical treatment 
caused increased or additional disabilities.  The Board 
therefore finds the preponderance of the evidence against the 
veteran's claims.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim). 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments.  While his statements 
may be viewed as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  Therefore, the veteran's lay 
statements alone are insufficient to prove his claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for a cardiac disorder, a bladder 
disorder, and benign prostatic hypertrophy, is denied.    




______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


